 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 1 of 8 Page ID #:512


     Omid E. Khalifeh, SBN 267340
 1   Ariana Santoro, SBN 300767
 2
     Lara A. Petersen, SBN 318475
     OMNI LEGAL GROUP
 3   2029 Century Park E, Suite 400
     Los Angeles, California 90067
 4   Phone:      310.276.6664
     Facsimile: 310.305.1550
 5   omid@omnilegalgroup.com
     ariana@omnilegalgroup.com
 6   lara@omnilegalgroup.com
 7   Attorneys for Plaintiff,
     COVE USA LLC
 8
                       UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     COVE USA LLC, a California limited     )          Case No.: 8:20-cv-02314-JLS-KES
11
                                            )
     liability company,                     )
                                            )          PLAINTIFF’S RESPONSE TO
12                                          )
                  Plaintiff,                )          DEFENDANTS’ EVIDENTIARY
13                                          )          OBJECTIONS TO THE
             vs.                            )          DECLARATION OF LARA A.
14                                          )
                                            )          PETERSEN
15   NO BAD DAYS ENTERPRISES,               )
                                            )
16   INCORPORATED, a California             )
     corporation; SCOTT SAMPLE, an          )          Hearing Date: June 25, 2021
17   individual; and DOES 1-10, inclusive, ))          Hearing Time: 10:30 a.m.
18                                          )
                  Defendants.               )
19   NO BAD DAYS ENTERPRISES,               )          Hon. Josephine L. Staton
                                            )
20   INCORPORATED, a California             )
     corporation,                           )
21                                          )
                                            )
22                Counterclaimant,          )
                                            )
23                                          )
             vs.                            )
24
                                            )
                                            )
     COVE USA LLC, a California limited )
25   liability company; SEAN ARCHER         )
26   TODD, an individual; and DOES 1-10, ))
     inclusive,                             )
27                                          )
                                            )
28                Counterdefendants         )
                                                   1

                      PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                   THE DECLARATION OF LARA A. PETERSEN
 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 2 of 8 Page ID #:513



 1                                  I.         INTRODUCTION
 2         Defendants No Bad Days Enterprises, Incorporated (“NBD”) and Scott
 3   Sample (“Sample” and collectively, “Defendants”) filed a Motion to Dismiss and/or
 4   Strike Complaint (“Motion”) (Dkt. 16). In support of its Opposition to Defendants’
 5   Motion (Dkt. 33), Plaintiff Cove USA LLC (“Plaintiff”) submitted a declaration of
 6   Lara A. Petersen (“Petersen Declaration”), counsel for Plaintiff. Petersen
 7   Declaration provides and describes various facts to support arguments asserted by
 8   Plaintiff in its Opposition.
 9         Defendants filed evidentiary objections objecting to Paragraphs 3, 4, 5, 6, and
10   8 of Petersen Declaration. Largely, Defendants argued (1) lack of relevance; (2)
11   improper opinion testimony of a lay person; (3) lack of personal knowledge; and (4)
12   improper legal conclusion. In its Evidentiary Objections to Petersen Declaration,
13   Defendants did not contest the substance of any of the information contained therein
14   nor the documents attached thereto.
15         Defendants’ objections are groundless. The declarant is familiar with the facts
16   set forth in Petersen Declaration and is therefore competent to testify about them.
17   The information provided – e.g., that Defendants make a practice of making
18   frivolous demands and filing improper takedown notices against third parties – is
19   relevant to the pending motions. Specifically, this evidence demonstrates
20   Defendants’ lack of a good faith intention to bring a lawsuit against Plaintiff, which
21   negates a number of the arguments submitted in Defendants’ Motion. Notably,
22   despite objecting to the majority (and essentially, the entire substance) of Petersen
23   Declaration, Defendants failed to provide any counter evidence, much less
24   authenticated counter evidence. Accordingly, Defendants’ objections to Petersen
25   Declaration should be overruled in toto.
26                                       II.    ARGUMENT
27         Vague and generalized objections such as this can and should be rejected from
28
                                                   2

                      PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                   THE DECLARATION OF LARA A. PETERSEN
 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 3 of 8 Page ID #:514



 1   the outset. The moving party bears the burden of showing the inadmissibility of each
 2   statement in the declaration. See Hardin v. Reliance Trust Co., 2006 WL 2850457,
 3   *1 (N.D. Ohio 2006). Objections should point specifically to the statements in a
 4   declaration that the movant asserts should be stricken and provide the specific
 5   reasons why. 10B C. Wright, A. Miller & M. Kane, Fed. Practice & Procedure ¶
 6   2738 (2010). Indeed, it should not be left to this Court to sift through Petersen
 7   Declaration and pick out portions that may be objectionable.
 8          In this way, Defendants’ objections constitute a wholesale onslaught,
 9   challenging essentially the entire substance of Petersen Declaration while offering
10   no evidence to controvert any of the facts stated therein nor even arguing that such
11   facts are untrue. Given the improper, generalized nature of Defendants’ objections
12   and its failure to contest or offer any opposing evidence regarding any fact stated in
13   Petersen Declaration, the Court can and should overrule these objections.
14          A.     Objection No. 1 – Petersen Declaration, ¶ 3
15          Defendants object to Paragraph 3 of Petersen Declaration on the grounds of
16   relevance and improper opinion testimony. Pursuant to Fed. R. Evid. 401,
17   “[e]vidence is relevant if: (a) it has any tendency to make a fact more or less probable
18   than it would be without the evidence; and (b) the fact is of consequence in
19   determining the action.” The statement of Paragraph 3 is relevant to Defendants’
20   assertion that the conduct which provides the basis for Plaintiff’s tortious
21   interference and unfair competition claims is wholly protected by California’s
22   litigation privilege.
23          Paragraph 3 details Defendants’ lack of use of the mark “NO BAD DAYS” in
24   connection with certain of the goods provided in the trademark registrations cited in
25   Defendants’ Counterclaims (Dkt. 23). This statement is relevant to demonstrate how
26   Defendants use these registrations as an anticompetitive weapon rather than for the
27   intended purpose of trademarks. In its Motion to Dismiss and/or Strike, Defendants
28
                                                   3

                      PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                   THE DECLARATION OF LARA A. PETERSEN
 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 4 of 8 Page ID #:515



 1   claim that their takedown notices are protected under the California litigation
 2   privilege. See Dkt. 16, 12:4-6. However, in order to claim this privilege, the
 3   communication (here, takedown notices to Shopify) must relate “to a proceeding that
 4   is contemplated in good faith and under serious consideration.” Edwards v. Centex
 5   Real Estate Corp., 53 Cal.App.4th 15, 32 (1997). It remains Plaintiff’s position that
 6   Defendants never seriously contemplated any court involvement in this matter but
 7   instead, filed these notices to Shopify in an attempt to wrongfully interfere with
 8   Plaintiff’s business and/or compel Plaintiff to license Defendants’ purported
 9   trademark. Thus, the statement of Paragraph 3 is highly relevant to Defendants’
10   assertion of the California litigation privilege.
11         Defendants also assert that Paragraph 3 constitutes improper opinion
12   testimony of a lay witness in that it is “nothing more than unsubstantiated argument
13   rather than a statement of fact that is appropriate for a declaration.” See Dkt. 37,
14   2:10-12. The statements of Paragraph 3 are factual and not opinion-based. Indeed, it
15   is not a matter of opinion whether or not an entity, namely, Defendants, are actually
16   offering for sale in commerce products under an alleged trademark.
17         In particular, it is factual that, as alleged in the Counterclaims, Defendants
18   allege ownership of multiple trademark registrations for “NO BAD DAYS.” See
19   Dkt. 23, 16:12-28, 17:1-3, Ex. A. It is also factual that obtaining federal registration
20   for a trademark requires a declaration under penalty of perjury that the mark is used
21   in commerce in connection with the listed goods as of the date of first use so alleged.
22   See TMEP § 1604.10. It is further factual that upon a search, the declarant was
23   unable to find any use in commerce by Defendants of “NO BAD DAYS” in
24   connection with cups, mugs, vodka, whiskey, wine, beer, or lager, as alleged in
25   Defendants’ registrations. As such, Paragraph 3 of Petersen Declaration does not
26   violate Fed. R. Evid. 701.
27         Moreover, such statement stems from the declarant’s personal knowledge
28
                                                   4

                      PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                   THE DECLARATION OF LARA A. PETERSEN
 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 5 of 8 Page ID #:516



 1   based on Defendants’ filed Counterclaims and a general search of the marketplace.
 2   Finally, Defendants argue “[i]mproper legal conclusion without stating the nature of
 3   such “improper legal conclusion.” Accordingly, Defendants’ objection to Paragraph
 4   3 of Petersen Declaration should be overruled.
 5         B.     Objection No. 2 – Petersen Declaration, ¶ 4
 6         Defendants provide the same objections against Paragraph 4 of Petersen
 7   Declaration based on relevance and improper opinion testimony. Paragraph 4 sets
 8   forth the fact that Defendants submitted evidence of numerous instances in which
 9   they accused third parties of trademark infringement in connection with the
10   prosecution of one of their trademark applications, and provides such submittals as
11   an attachment. See Dkt. 33-1, ¶ 4, Ex. A.
12         Similar to the statement of Paragraph 3, Paragraph 4 is relevant to demonstrate
13   that Defendants intended to improperly interfere with Plaintiff’s business as
14   Defendants have done to numerous third parties. This statement and the attached
15   documentation evidences Defendants’ practice of sending frivolous demand letters
16   and filing takedown notices in an attempt to force third parties to settle and/or license
17   Defendants’ alleged trademark. In this manner, Paragraph 4 is relevant to
18   demonstrate Defendants’ lack of good faith intention to bring a lawsuit and that
19   Defendants’ takedown notices were instead aimed at inducing settlement of a claim.
20   See Edwards, 53 Cal.App.4th at 35.
21         Similar to Paragraph 3 of Petersen Declaration, Paragraph 4 does not contain
22   improper opinion testimony. It is no opinion that Defendants did indeed submit such
23   enforcement evidence with one of their trademark applications, Serial No.
24   88076747. The statements that “the third parties were using the mark in an
25   ornamental, non-trademark manner” and “Defendants primarily profit through these
26   trolling activities” are inferences rationally based on the perception of the declarant.
27   See Cleveland v. Groceryworks.com, LLC, 200 F.Supp.3d 924, 940 (N.D. Cal. 2016)
28
                                                   5

                      PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                   THE DECLARATION OF LARA A. PETERSEN
 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 6 of 8 Page ID #:517



 1   (citation omitted) (“inferences must be substantiated by specific facts, ‘grounded in
 2   observation or other first-hand personal experience’”).
 3         Moreover, the declarant has personal knowledge based on a review of the
 4   documentation attached as Exhibit A to Petersen Declaration. See Fed. R. Evid. 601,
 5   notes of advisory committee on proposed rules (personal knowledge “may consist
 6   of what the witness thinks he knows from personal perception”); see also Cleveland,
 7   200 F.Supp.3d at 940 (“[p]ersonal knowledge may include inferences and
 8   opinions”). Thus, this objection should also be overruled.
 9         C.     Objection No. 3 – Petersen Declaration, ¶ 5
10         Defendants also contend that Paragraph 5 lacks relevance and constitutes
11   improper opinion testimony of a lay witness. See Dkt. 37, 3:14-19. To the contrary,
12   Paragraph 5 comprises relevant facts and reasonable inferences drawn therefrom.
13   Paragraph 5 sets forth the fact that Defendants targeted Plaintiff by filing numerous
14   takedown notices against Plaintiff’s Shopify storefront and then sent a cease-and-
15   desist email to Plaintiff from the email licensing@nobaddays.com.
16         As with the above objections, Paragraph 5 is relevant to demonstrate that
17   Defendants’ cease-and-desist email and takedown notifications are more accurately
18   characterized as “a negotiating tactic and not a serious proposal made in good faith
19   contemplation of going to court.” See Edwards, 53 Cal.App. 4th at 35. The fact that
20   Defendants not only aggressively filed takedown notifications against Plaintiff’s
21   Shopify storefront, but also have a separate email handle for “licensing” suggests
22   this is the case. As such, the California litigation privilege would not protect these
23   communications, as argued by Defendants.
24         The vast majority of Paragraph 5 is purely factual and cannot reasonably be
25   disputed by Defendants. Defendants did file numerous takedown notices against
26   Plaintiff’s products, as even alleged by Defendants, and Defendants did send a cease-
27   and-desist email to Plaintiff, as also alleged by Defendants. See Dkt. 23, ¶ 23. Given
28
                                                  6

                     PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                  THE DECLARATION OF LARA A. PETERSEN
 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 7 of 8 Page ID #:518



 1   the fact that Defendants’ email came from the address licensing@nobaddays.com,
 2   Plaintiff can rationally infer that “a significant or primary aspect of Defendants’
 3   business comprises licensing their alleged trademarks.” If the opposite was the case,
 4   there would be no reason for Defendants to have the email address:
 5   licensing@nobaddays.com. Therefore, the declarant properly stated this inference.
 6         The declarant’s personal knowledge are inferable from the facts stated in
 7   Petersen Declaration. Here, the declarant properly inferred that a “[primary or
 8   significant aspect of Defendants’ business comprises licensing their alleged
 9   trademarks.” That being the case, Objection No. 3 should similarly be overruled.
10         D.     Objection No. 4 – Petersen Declaration, ¶ 6
11         Again, Defendants object to Paragraph 6 of Petersen Declaration on the
12   grounds of relevance and improper opinion testimony. Paragraph 6 is highly relevant
13   to the present Motion because the claims which Defendants are requesting be
14   dismissed and/or stricken are centered around Defendants’ improper takedown
15   notices to Shopify. Paragraph 6 therefore lays out the fact that Shopify notified
16   Plaintiff that it would no longer host Plaintiff’s storefront on its platform. See Dkt.
17   33-1, ¶ 6. Paragraph 6 further explains that the complete shutdown of Plaintiff’s
18   Shopify storefront was due to Defendants’ takedown notices. Id. It remains unclear
19   how Defendants could plausibly contend such information is irrelevant to the present
20   dispute.
21         In addition, there is no opinion provided in Paragraph 6. This paragraph
22   implies that no other takedowns were filed against Plaintiff’s Shopify storefront. It
23   can therefore be reasonably concluded that Shopify’s complete shutdown of its
24   storefront was based on Defendants’ takedown notifications. This is purely factual
25   information which is relevant to issues centering around Defendants’ takedown
26   activity. For these reasons, this objection must be overruled.
27         E.     Objection No. 5 – Petersen Declaration, ¶ 8
28
                                                  7

                     PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                  THE DECLARATION OF LARA A. PETERSEN
 Case 8:20-cv-02314-JLS-KES Document 38 Filed 06/11/21 Page 8 of 8 Page ID #:519



 1         Defendants’ objection to Paragraph 8 misinterprets the declarant’s statement.
 2   In particular, Defendants assert that “[t]he claim that defendant failed to mention a
 3   motion for dismissal of Plaintiff’s fifth claim for relief is inaccurate.” See Dkt. 37,
 4   4:16-18. In fact, at no point in Petersen Declaration did the declarant assert that
 5   Defendants’ counsel failed to mention any grounds for dismissal of Plaintiff’s fifth
 6   claim for relief. Rather, Plaintiff clearly stated that Defendants’ counsel failed to
 7   mention seeking dismissal based on preemption by the Digital Millennium
 8   Copyright Act (DMCA) or lack of a legal duty of care owed to Plaintiff by
 9   Defendants. See Dkt. 33-1, ¶ 8. This statement does not constitute an opinion but
10   rather, a fact based on the declarant’s two phone conversations with Defendants’
11   counsel and the letter transmitted by Defendants’ counsel and attached as Exhibit A
12   to Defendants’ Motion. It is apparent from Defendants’ letter that no mention of the
13   DMCA nor dismissal based on lack of a legal duty of care was made. As a result,
14   there is no basis to sustain this objection to Paragraph 8.
15                                    III.    CONCLUSION
16         For the foregoing reasons, Plaintiff respectfully requests that the Court
17   overrule each of Defendants’ objections (Dkt. 37).
18
19         RESPECTFULLY SUBMITTED this 11th day of June, 2021.
20
21                                                      OMNI LEGAL GROUP
22
23                                                      /s/ Omid E. Khalifeh
24                                                      Omid E. Khalifeh
                                                        Ariana Santoro
25                                                      Lara A. Petersen
26                                                      Attorneys for Plaintiff,
                                                        Cove USA LLC
27
28
                                                   8

                      PLAINTIFF’S RESPONSE TO DEFENDANTS’ EVIDENTIARY OBJECTIONS TO
                                   THE DECLARATION OF LARA A. PETERSEN
